Title: Ate. Bourier to Thomas Jefferson, 20 August 1818
From: Bourier, Ate.
To: Jefferson, Thomas


          
            Monsieur.
            New-Market Shenandoah County Va le 20 aout 1818.
          
          Je viens d’ètre informé que qu’une académie d’enseignement allait S’établir sous peu à charlottes-ville.  Dans le cas oû il faudrait quelqu’un pour enseigner la langue Française, Je prends la liberté de me recommander à vous pour l’emploi de professeur. Veuillez avoir la bonté de m’addresser votre réponse, au Soin de Mr le Doctr  S. Henkel (New-Market.) avec qui je demeure actuellement.
          Je compte sur votre complaisance à cet egard et Suis en attendant,—
          
            Votre très obéïssant Serviteur
            Ate Bourier
          
         
          Editors’ Translation
          
            
              Sir.
              New-Market Shenandoah County Va 
              20 August 1818.
            
            I have just been informed that an academy will soon be established in Charlottesville.  Should you need someone to teach the French language, I take the liberty of recommending myself to you as professor. Kindly send me your reply care of Dr. S. Henkel (New-Market), with whom I currently reside.
            I count on your benevolence in this matter and am,  in the meantime,—
            
              Your very obedient servant
              Ate Bourier
            
          
        